internal_revenue_service national_office technical_advice_memorandum internal_revenue_service attn eo mandatory review mc dal commerce street dallas tx release number release date uil code taxpayer's name taxpayer's address taxpayer's identification_number tax years involved date of conference a h t h a m m t t m w u n o w t e t d u o o o e m i a x i e t n i g s n c c o o n should the first-tier excise_taxes due under sec_4942 of the internal_revenue_code code on the trust's undistributed_income for the years be abated in accordance with sec_4962 does the trust qualify for a set-aside for the various projects including but not limited to historical renovations and mechanical improvements facts trust is a sec_501 of the code organization established in year and classified as a private_foundation trust operates and maintains two historical properties prior to and during the years at issue the trust changed its investment strategy with the objective to increase portfolio growth and returns on investments in turn the trust limited spending and cut staffing to reduce expenditures during the years at issue the trust engaged an accounting firm to prepare the monthly financial statements and all of its federal_income_tax filings including form_990-pf beginning in year the value of the trust’s non-charitable use assets increased from dollar_figurex in year to dollar_figurey in year but its expenditures declined as a result the trust had undistributed_income as of the end of each year from trust states that during this time it was never informed by the accounting firm that the trust failed to distribute the required amount for the years at issue even though the firm was engaged to advise the trust on such matters trust also claims that it was advised by the accounting firm that it met the requirements as a private_operating_foundation and was not required to make any minimum distributions trust provided a signed affidavit dated date from the accounting firm attesting to its belief that the trust met the requirements as a private_operating_foundation and was therefore not required to make the distributions trust has not submitted any contemporaneous information or documents showing that it was advised by the accounting firm that it met the private_operating_foundation status on its timely filed forms 990-pf for each of the years at issue trust did not file as a private_operating_foundation trust represents that these returns were signed by its bank trustee and the paid return preparer who is the same accountant that prepared the affidavit it did not check the private_operating_foundation box in part xi distributable_amount and it did not complete part xiv private operating_foundations instead trust completed the sections that were applicable to non- operating_foundations including part xi distributable_amount part x i qualifying distributions and part xill undistributed_income in part vii-b statements regarding activities for which form_4720 may be required and part xill trust reported that it had undistributed_income at the end of each of the years at issue a review of the forms 990-pf for the years at issue shows that the trust did not meet the requirements as a private_operating_foundation in year when trust changed its accountants and tax advisors the trust was advised of its failure to make the minimum distributions for the years at issue trust states that it became aware of the deficiencies in the fall of year and made a dollar_figurez distribution to meet its year distribution_requirements at that time trust set-aside funds for specific projects with the intention that such set- asides would correct the failure in meeting its distribution_requirements by reducing the undistributed_income for the years at issue to zero in year trust filed form_4720 requesting abatement of the first_tier_tax under sec_4942 of the code and approval of a set-aside to cover the undistributed investment_income trust is requesting abatement of taxes assessed under sec_4942 for dollar_figurexx for the years at issue proposed_adjustment 30-day_letter was issued on date the notice of in addition to the request for abatement the trust requested that the 90-day correction_period with respect to sec_4942 tax be extended pursuant to sec_53_4963-1 of the foundation similar excise_taxes regulations foundation regulations the trust states that it is actively seeking in good_faith to correct the taxable_event and that adequate and responsible corrective action cannot reasonably be expected to occur before the 90-day correction_period ends due to the nature of the capital_expenditure projects trust would like to treat the undistributed_income amounts as a set-aside for the years at issue trust has taken the following steps to correct the taxable_event made additional charitable expenditures of dollar_figurez before the end of its year tax_year to meet its year minimum distribution requirement under sec_4942 filed the form_4720 and reported the deficiency to the internal_revenue_service service immediately after identifying and determining the deficiency since the filing of form_4720 the board and staff have worked diligently in finalizing plans and projects needed to ensure the trust's viability and to expand its programming to the outlying communities the staff is working to finalize renovations with the architects construction contractors and restoration experts made an entry in its books_and_records to record this undistributed_income as an obligation of the trust worked with tax professionals to ensure that the minimum distribution is met for future years the sum of all qualified chapter tax deficiencies at issue exceeds the substantial threshold_amount set out in delegation_order no trust represents that it has distributed all of the undistributed_income for the years as of date law sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines minimum_investment_return for any private_foundation for any taxable_year as five percent or the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation’s exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 of the code defines the distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 sec_4942 of the code provides that a qualifying_distribution is any amount_paid for tax exempt purposes as defined in sec_170 of the code sec_4942 of the code provides that the term taxable_period means with respect to the undistributed_income for any taxable_year the period beginning with the first day of the taxable_year and ending on the date of mailing of a notice_of_deficiency sec_4942 of the code provides that the term allowable_distribution_period means with respect to any private_foundation the period beginning with the first day of the first taxable_year following the taxable_year in which the incorrect valuation described in section a of this section occurred and ending days after the date of mailing of a notice_of_deficiency extended by a any period in which a deficiency cannot be assessed under sec_6213 and b any other period which the secretary determines is reasonable and necessary to permit a distribution of undistributed_income under this section sec_4962 of the code provides that if it is established to the satisfaction of the secretary that ataxable event was due to reasonable_cause and not to willful neglect and such event was corrected within the correction_period for such event then any qualified_first_tier_tax imposed with respect to such event including interest shall not be assessed and if assessed the assessment shall be abated and if collected shall be credited or refunded as an overpayment sec_1_507-1 of the income_tax regulations regulations provides that no motive to avoid the restrictions of the law or the incurrence of any_tax is necessary to make an act or failure to act willful however a foundation’s act or failure to act is not willful if the foundation or a foundation_manager if applicable does not know that it is an act of self-dealing a taxable_expenditure or other act or failure to act to which chapter applies rules similar to the regulations under chapter see for example sec_53_4945-1 of this chapter shall apply in determining whether a foundation or a foundation_manager knows that an act or failure to act is an act of self-dealing a taxable_expenditure or other such act or failure to act sec_53_4942_a_-3 of the foundation regulations provides that an organization’s qualifying distributions will be determined solely on the cash_receipts_and_disbursements_method of accounting and the amount of a qualifying_distribution of property is the fair_market_value of the property on the date the qualifying_distribution is made sec_53_4942_a_-3 of the foundation regulations defines the term qualifying_distribution as a any amount_paid by a private_foundation to accomplish one or more purposes described in sec_170 or sec_170 of the code that is to say amounts paid to accomplish charitable religious educational etc purposes or amounts contributed to a governmental_unit for exclusively public purposes b any amount_paid to acquire an asset used or held for use directly in carrying out one a e or more purposes described in c b or c any amount set_aside which meets the criteria for set-asides included in amounts paid for one or more purposes described in sec_170 or sec_170 are amounts paid for program-related investments as defined in sec_4944 also distributions or expenditures that are creditable against a private foundation’s obligation to distribute its distributable_amount are referred to as qualifying distributions’ sec_53_4963-1 of the foundation regulations provides that the correction_period with respect to any taxable_event shall begin with the date on which the taxable_event occurs and shall end days after the date of mailing of a notice_of_deficiency under sec_6212 of the code with respect to the second_tier_tax imposed with respect to the taxable_event subparagraph provides that the correction_period may be extended by any period which the commissioner determines is reasonable and necessary to bring about correction of the taxable_event sec_301_6651-1 of the regulations provides rules for imposition of additional taxes and penalties for failure_to_file tax returns or pay tax applies a standard of ordinary business care and prudence this section provides that a failure_to_pay_tax will be considered to be due to reasonable case to the extent the taxpayer satisfactorily shows that he or she exercised ordinary business care and prudence for the payment of the tax_liability but was either unable to pay or would have suffered an undue_hardship if the liability had been paid on the due_date revrul_78_148 1978_1_cb_380 held that a foundation may make a set-aside by means of a book-keeping entry consisting of the amount by which its minimum_investment_return for its immediately preceding_taxable_year exceeds its adjusted_net_income for that year in 469_us_241 n the supreme court described willful neglect as meaning a conscious intentional failure or reckless indifference to show reasonable_cause the taxpayer must demonstrate that he exercised ‘ordinary business care and prudence boyle u s pincite quoting sec_301_6651-1 in rembusch v commissioner 38_tcm_310 the court held that the taxpayer has the burden of showing that a failure_to_file timely returns was due to reasonable_cause and not willful neglect a mere showing that the delinquency in filing the returns was not due to willful neglect is not sufficient and that there must also be reasonable_cause in de belaieff v commissioner 15_tcm_1426 the court held that ignorance of the law does not constitute reasonable_cause the taxpayer had shown that failure_to_file returns was not due to willful neglect but was instead due to ignorance of the law the taxpayer received advice from her attorneys regarding the tax treatment of income items which at the time of the advice was correct subsequently for the years at issue there was a change in the law and taxpayer continued to treat the items as nontaxable even though they were now taxable the court found that even though taxpayer had legal representation the failure by the attorneys to provide advice and the failure by the taxpayer to seek advice did not constitute reasonable_cause in rogers 26_bta_591 the taxpayers filed their income_tax return late having forgotten to file them at the proper date the court held that to abate penalties the late filing had to be due to reasonable_cause and not to willful neglect stating that both conditions must exist the court found that forgetting to file tax returns is not reasonable_cause for failure to perform such an important act and does not relieve the taxpayer of the penalties for delinquent filing h_r rep no pt 98th cong 2d sess and s rep no vol 98th cong 2d sess provide that where the foundation or foundation_manager can establish that there was reasonable_cause for such a violation and that there was no willful neglect of the rules the internal_revenue_service is to have discretionary authority to relieve the foundation or manager from the first-tier penalty tax provided that the violation is corrected in the manner required in order to avoid liability for second-tier taxes a violation which was merely due to ignorance of the law cannot qualify for such abatement delegation_order no delegates authority to abate substantial first-tier excise_taxes to the director exempt_organizations substantial qualified first-tier tax amount is described as a sum exceeding dollar_figure for all such tax_payments or deficiencies excluding interest other taxes and penalties involving all related parties and transactions arising from chapter taxable events within the statute_of_limitations as determined by the key district_office involved see irm analysis issue should the first-tier excise_taxes due under sec_4942 of the code on the trust’s undistributed_income for the years at issue be abated in accordance with sec_4962 sec_4962 of the code provides discretionary authority to the service not to assess or to abate or refund any qualified first-tier tax if the foundation establishes to the satisfaction of the service that the violation was due to reasonable_cause was not due to willful neglect and has been corrected within the appropriate correction_period this section does not define reasonable_cause trust has represented that it corrected the undistributed amounts for the years at issue as of date the issues are whether the trust has shown that its failure to distribute did not result from willful neglect and that it was due to reasonable_cause trust’s timely filed forms 990pf for the years at issue which were signed by its bank trustee and its paid preparer take the position that trust is a non-operating foundation and specifically report that trust had past continuing and increasing undistributed amounts for each of the years at issue moreover the board’s actions including changing its investment strategy to increase growth and returns and reducing trust’s expenditures establish that trust should have known its expenditures as a percentage of its assets were declining during the years at issue and thus creating distribution shortfalls further the affidavit from trust’s accountant post-dated all of the forms 990-pf for each of the years at issue and no such returns were amended to conform to the accountant’s purported advice that the trust qualified as a private_operating_foundation trust has presented no other evidence that the accountant had advised the trust that it was a private_operating_foundation finally trust did not in fact meet the statutory requirements for a private_operating_foundation based on these facts trust has failed to show that its failure to meet the minimum distribution_requirements for each of the years was due to reasonable_cause and was not due to willful neglect the request to abate the tax is denied by the director exempt_organizations issue does the trust qualify for a set-aside for the various projects including but not limited to historical renovations and mechanical improvements since trust has represented that as of date it has distributed all undistributed_income for the years we decline to address the request for a set-aside based on the foregoing facts we find that the first-tier excise_tax due under sec_4942 of the code on the trust’s undistributed_income for the years at issue should not be abated in accordance with sec_4962 trust failed to establish that it acted with reasonable_cause and not with willful neglect based on trust's representation we decline to address the request a copy of this memorandum is to be given to trust sec_6110 of the code provides that it may not be used or cited as precedent -end-
